NELSON, District Judge.
I answer the question certified in the negative, and agree to the conclusion reached by the learned judge of the Massachusetts district. In re Kingsley [Case No. 7,S19]. The rule that no debt may be proved in bankruptcy on which an action could not be maintained against the bankrupt in the state where the petition is filed, in case bankruptcy proceedings were not instituted, commends itself to my judgment The statute of Minnesota provides that an action could "only be commenced'’ to enforce the debt referred to in the question *958certified within six years. The construction by the supreme court of the state of this statute is, that the bar is complete and the statute need not be pleaded. The fact that it appears upon the face of a complaint that the cause of action is barred by statute, is good ground for demurrer, and for reversal of a judgment upon a writ of error. 11 Minn. 320 [Gil. 224].